DETAILED ACTION
This action is response to application number 16/890,983, amendment and remarks, dated on 06/17/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 5-8 and 10-12 pending.
Claims 3-4 and 9 cancelled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8 and 10-11 rejected under 35 U.S.C. 103 as being unpatentable over Blankenship et al. (US 2014/0269632 A1) in view of Gao et al. (US. 2014/0204771 A1).

Claim 1, Blankenship discloses a system for downlink multi-point transmission (establishing multiple connections between a user equipment and wireless access network nodes; Figs. 1-7), comprising: 
a first base station (macro eNB; Figs. 1-6, el. 126) in radio frequency proximity (UE in coverage area of the macro eNB) to a user device (UE; Figs. 1-7, el. 110) and with an established control connection with the user device (A control plane connection is established between a user equipment (UE) and a first wireless access network node. Signaling in the control plane connection is used for establishing a plurality of connections between the UE and corresponding additional plurality of wireless access network nodes, to communicate user plane data between the UE and the additional wireless access network nodes; abstract; In this case, the UE 110 has a control plane connection to the macro eNB 126 and may also have two or more connections to the local eNBs (LeNBs). A typical LeNB is a base stations deployed to cover a small cell; ¶25; In accordance with some implementations, to address the foregoing issues, a UE, such as the UE 110 of FIG. 1, can concurrently connect to multiple small cells for communicating user plane data, as well as concurrently connect to the macro wireless access network node 126 for a control plane connection between the UE 110 and the macro wireless access network node; ¶30); 
a second base station (LeNB 1 and LeNB 2; Figs. 1-7, el. 112 & 114) also in radio frequency proximity to the user device (UE in coverage area of the local eNBs (LeNB 1 and LeNB 2; Figs. 1-7, el. 112 & 114)) connected to a core network (a core network; Fig. 1, el. 130) via the first base station in a mesh network (Fig 1 shows the LeNB 1, LeNB 2, LeNB 3, els. 112 & 114 & 116 connected via macro base station to core network Fig. 1, el. 130; In some implementations, the wireless access network nodes 112, 114, and 116 can be considered small cell wireless access network nodes (also referred to as local wireless access network nodes). A small cell corresponds to a coverage area that is generally smaller than a larger cell (referred to as a macro cell) that corresponds to a coverage area provided by a macro wireless access network node. A macro wireless access network node 126 is depicted in FIG. 1. In some examples, small cells provided by the local wireless access network nodes 112, 114, and 116 can be within the coverage area of the macro wireless access network node 126; ¶18), wherein the first base station is a macro cell (macro eNB; Figs. 1-6, el. 126), and wherein the second base station is a micro cell (LeNB 1 and LeNB 2; Figs. 1-7, el. 112 & 114) whose coverage area is an underlay coverage area subsumed by a coverage area of the macro cell (In some implementations, the wireless access network nodes 112, 114, and 116 can be considered small cell wireless access network nodes (also referred to as local wireless access network nodes). A small cell corresponds to a coverage area that is generally smaller than a larger cell (referred to as a macro cell) that corresponds to a coverage area provided by a macro wireless access network node. A macro wireless access network node 126 is depicted in FIG. 1. In some examples, small cells provided by the local wireless access network nodes 112, 114, and 116 can be within the coverage area of the macro wireless access network node 126; ¶18); and 
a coordinating server (MME; ¶34; gateway/controller; Fig. 7, el. 700; ¶59; ¶106) coupled to the first and the second base station (MME coupled to macro and LeNBs) for coordinating transmissions to the first and the second base station to the user device (implementation of the functionality of the data distribution method in the network nodes such as MME or a gateway/controller or in any of the LeNBs; In the ensuing discussion, although reference is made to "local" wireless access network nodes and "macro" wireless access network nodes, it is noted that techniques or mechanisms according to some implementations can also be applied to other types of wireless access network nodes; ¶19; In other examples, the data distribution module 118 can be included in one of the local wireless access network nodes 112, 114, and 116. This local wireless access network node is referred to as an anchor wireless access network node. As yet further examples, the data distribution module 118 can be included in a gateway. In further alternative examples, the data distribution module 118 can be provided in a node of a core network 130 of a mobile communications network; ¶26; In an LTE network, the control node 132 in the core network 130 can be implemented in a mobility management entity (MME). An MME is a control node for performing various control tasks associated with an LTE network. For example, the MME can perform idle mode UE tracking and paging, bearer activation and deactivation, selection of a serving gateway (discussed further below) when the UE initially attaches to the LTE network, handover of the UE between macro eNBs, authentication of a user, generation and allocation of a temporary identity to a UE, and so forth. In other examples, the MME can perform other or alternative tasks; ¶34; In a third option, instead of providing the data distribution module 118 in an eNB or the core network 130, the data distribution module 118 can instead be provided in a gateway. The LeNBs connect to the core network 130 via the gateway; ¶59), the coordinating server configured to: 
select the first base station (macro eNB; Figs. 1-6, el. 126) to send downlink signals to a User Equipment (UE) (UE; Figs. 1-7, el. 110) (selecting macro eNB and LeNB 1 and LeNB 2; Figs. 4-6; Generally, for the UE 110, the macro wireless access network node 126 provides wireless coverage (by communicating control plane data), while the bulk of the data throughput is provided by the local wireless access network nodes 112, 114, and 116 (although some portion of the data throughput may also be provided by the macro wireless access network node 126); ¶24); and 
select the second base station (LeNB 1 and LeNB 2; Figs. 1-7, el. 112 & 114) to receive uplink signals from the UE (selecting macro eNB and LeNB 1 and LeNB 2 for receiving uplink from the UE and transmitting downlink to the UE; Figs. 4-6; Generally, for the UE 110, the macro wireless access network node 126 provides wireless coverage (by communicating control plane data), while the bulk of the data throughput is provided by the local wireless access network nodes 112, 114, and 116 (although some portion of the data throughput may also be provided by the macro wireless access network node 126); ¶24; The data distribution module 118 is responsible for distributing downlink data for the UE 110 across multiple connections established with the UE 110 according to some predefined or configured rules such as radio link condition and load conditions in each of the wireless access network nodes. The data distribution module 118 can also merge uplink data communicated over the multiple connections, for further transmission to the core network 130; ¶27), 
wherein the coordinating server (MME; ¶34; gateway/controller; Fig. 7, el. 700; ¶59; ¶106) is situated between, and is configured to act as a gateway between, a plurality of radio access nodes and an operator core network (core network; Fig. 1, el. 130), the plurality of radio nodes including the first and the second base station (the plurality of radio nodes; macro eNB (Figs. 1-6, el. 126) and LeNBs (Figs. 1-7, el. 112 & 114)) (implementation of  the functionality of the data distribution method in network nodes such as MME or a gateway/controller or macro eNB or in any of the LeNBs which is located between LeNBs (LeNB 1 and LeNB 2) and core network as shown in Fig. 7; In other examples, the data distribution module 118 can be included in one of the local wireless access network nodes 112, 114, and 116. This local wireless access network node is referred to as an anchor wireless access network node. As yet further examples, the data distribution module 118 can be included in a gateway. In further alternative examples, the data distribution module 118 can be provided in a node of a core network 130 of a mobile communications network; ¶26; In an LTE network, the control node 132 in the core network 130 can be implemented in a mobility management entity (MME). An MME is a control node for performing various control tasks associated with an LTE network. For example, the MME can perform idle mode UE tracking and paging, bearer activation and deactivation, selection of a serving gateway (discussed further below) when the UE initially attaches to the LTE network, handover of the UE between macro eNBs, authentication of a user, generation and allocation of a temporary identity to a UE, and so forth. In other examples, the MME can perform other or alternative tasks; ¶34; In a third option, instead of providing the data distribution module 118 in an eNB or the core network 130, the data distribution module 118 can instead be provided in a gateway. The LeNBs connect to the core network 130 via the gateway; ¶59); and
wherein a virtual cell ID is used to enable use of the macro base station and the micro base station as a single base station for joint coherent transmission (using a virtual cell ID to enable use of two base station (local eNBs) as single base station by assigning one UE specific virtual cell ID to avoid frequent handovers; Fig. 9; A virtual cell identifier (ID) can be used to generate DMRS sequences for different small cells used for a PDSCH scheduled for the same UE. A similar mechanism can be used for communication of control information in an enhanced physical downlink control channel (EPDCCH), where the EPDCCH carries control information for supporting communication in the PDSCH. A virtual cell ID is UE specific (in other words, a virtual cell ID is unique to each UE). Alternatively, a group ID could be used for a group of small cells. The group ID can be used to generate DMRS sequences for the UE served by any small cell in the group, and therefore, making the transmission to the UE more transparent especially when UE is mobile and is moving from the coverage of one small cell to the other. Such a group of small cells sometime can also be referred as a cluster of small cells; ¶126; ¶127-¶130).
Blankenship does not explicitly disclose wherein the coordinating server is situated between, and is configured to act as a gateway between a plurality of radio access nodes and an operator core network.
Gao in the same field of endeavor, communicating data using a local wireless access network node (title), discloses wherein the coordinating server is situated between, and is configured to act as a gateway between a plurality of radio access nodes and an operator core network (a cellular operator)(Fig. 15 shows gateway, LeNB GW, el. 1526 is configured to act as a gateway between a plurality of radio access nodes, LeNB el. 1516 and LeNB el. 1518 and operator core network (MME/SGW, el. 1524); The LeNBs 1516 and 1518 operate in a second mode that is different from the first mode. In the second mode, a cluster of LeNBs (1516 and 1518 in the example of FIG. 15) is associated with a gateway 1526, referred to as a LeNB GW in FIG. 15. The LeNB GW 1526 is deployed to support the cluster of LeNBs 1516 and 1518, and the LeNB GW 1526 serves as an intermediary between the LeNBs 1516, 1518 and the respective core network nodes (including MMEs/SGWs 1520, 1522, and 1524); ¶163; In the control plane, the LeNB GW 1526 appears to an LeNB as an MME, while the LeNB GW 1526 appears to the MME as an eNB; ¶167; FIG. 16 is a block diagram of an example arrangement that includes the LeNB GW 1526, an LeNB 1516 or 1518, and a core network node 1602 (e.g. MME or SGW). The arrangement of FIG. 16 differs from a home eNB arrangement, since the small cells provided by LeNBs are deployed by a cellular operator that also deploys the other network nodes of a mobile communications network (including the core network nodes and macro eNBs). In addition, small cells provided by LeNBs are generally available to subscribers of the cellular operator, rather than just to specific home users; ¶169).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention was made to provide a coordinating server that is situated between, and is configured to act as a gateway between a plurality of radio access nodes and an operator core network as taught by Gao to modify Blankenship’s method in order to provide communicating data using a local wireless access network node (title).

Claim 2, Blankenship in view of Gao discloses wherein the second base station (LeNB 1 and LeNB 2; Figs. 1-7, el. 112 & 114) is physically closer to the coordinating server (MME; ¶34; gateway/controller; Fig. 7, el. 700; ¶106) than the first base station (macro eNB; Figs. 1-6, el. 126) (MME (¶34) and/or gateway/controller ( Fig. 7, el. 700; ¶106) can be located physically closer to LeNB 1 or LeNB 2 (Figs. 1-7, el. 112 & 114) than to macro eNB (Figs. 1-6, el. 126)).

Claim 5, Blankenship in view of Gao discloses wherein the first base station (macro eNB; Figs. 1-6, el. 126) communicates with the coordinating server (MME; ¶34; gateway/controller; Fig. 7, el. 700; ¶106) via an X2 protocol (macro eNB communicating with gateway/controller (Fig. 7, el. 700) and other eNBs such as LeNB 1 and LeNB 2 through backhaul links, known in the art as X2; The local wireless access network nodes 112, 114, and 116 are also connected over respective backhaul links 120, 122, and 124 with the macro wireless access network node 126. In the example of FIG. 1, the data distribution module 118 is included in the macro wireless access network node 126, such as in a deployment scenario where multiple small cells are deployed in the coverage area of a macro cell. The local wireless access network nodes 112, 114, and 116 exchange payload data and control information with the macro eNB 126 via the backhaul links. Specifically, they receive user payload data from the data distribution module 118 within the macro eNB 126 via the backhaul links. In this case, the UE 110 has a control plane connection to the macro eNB 126 and may also have two or more connections to the local eNBs (LeNBs). A typical LeNB is a base stations deployed to cover a small cell; ¶25; Gao; Fig. 15 shows first and second LeNBs having X2 links to gateway coordinator LeNB GW; Due to the central position of the LeNB GW 1526 with respect to the LeNBs in the cluster of the LeNB GW 1526, the control function 1608 can also perform functions currently assumed by an X2 interface, thus reducing (or avoiding) the establishment of X2 links between small cells. FIG. 15 depicts example X2 links between the LeNB GW 1526 and the LeNBs 1516 and 1518; ¶182).

Claim 6, Blankenship in view of Gao discloses wherein the second base station (LeNB 1 and LeNB 2; Figs. 1-7, el. 112 & 114) communicates with the coordinating server (MME; ¶34; gateway/controller; Fig. 7, el. 700; ¶106) via an X2 protocol (LeNB 1 and LeNB 2 communicating with core network MME and/or gateway/controller through backhaul links, known in the art as X2; The local wireless access network nodes 112, 114, and 116 are also connected over respective backhaul links 120, 122, and 124 with the macro wireless access network node 126. In the example of FIG. 1, the data distribution module 118 is included in the macro wireless access network node 126, such as in a deployment scenario where multiple small cells are deployed in the coverage area of a macro cell. The local wireless access network nodes 112, 114, and 116 exchange payload data and control information with the macro eNB 126 via the backhaul links. Specifically, they receive user payload data from the data distribution module 118 within the macro eNB 126 via the backhaul links. In this case, the UE 110 has a control plane connection to the macro eNB 126 and may also have two or more connections to the local eNBs (LeNBs). A typical LeNB is a base stations deployed to cover a small cell; ¶25; Gao; Fig. 15 shows first and second LeNBs having X2 links to gateway coordinator LeNB GW; Due to the central position of the LeNB GW 1526 with respect to the LeNBs in the cluster of the LeNB GW 1526, the control function 1608 can also perform functions currently assumed by an X2 interface, thus reducing (or avoiding) the establishment of X2 links between small cells. FIG. 15 depicts example X2 links between the LeNB GW 1526 and the LeNBs 1516 and 1518; ¶182).

Claim 7, Blankenship in view of Gao discloses wherein the first base station (macro eNB; Figs. 1-6, el. 126) communicates with the UE (UE; Figs. 1-7, el. 110) via a Uu protocol (macron eNB communicating with the UE via user plane known in the art as Uu; In addition to the connections established between the UE 110 and the local wireless access network nodes 112, 114, and 116, the UE 110 can also establish another connection with the macro wireless access network node 126. The connection between the UE 110 and the macro wireless access network node 126 includes a control plane connection. The connections between the UE 110 and the local wireless access network nodes 112, 114, and 116 can be used to communicate user plane data. Note also that the connection between the UE 110 and the macro wireless access network node 126 can also be used to communicate user plane data. Aggregating two or more local wireless access network nodes to support user plane data communication of the UE 110 can increase data throughput performance; ¶20).

Claim 8, Blankenship in view of Gao discloses wherein the second base station (LeNB 1 and LeNB 2; Figs. 1-7, el. 112 & 114) communicates with the UE (UE; Figs. 1-7, el. 110) via a Uu protocol (LeNB 1 and LeNB 2 communicating with the UE via user plane known in the art as Uu; Fig. 8, el. 806; In addition to the connections established between the UE 110 and the local wireless access network nodes 112, 114, and 116, the UE 110 can also establish another connection with the macro wireless access network node 126. The connection between the UE 110 and the macro wireless access network node 126 includes a control plane connection. The connections between the UE 110 and the local wireless access network nodes 112, 114, and 116 can be used to communicate user plane data. Note also that the connection between the UE 110 and the macro wireless access network node 126 can also be used to communicate user plane data. Aggregating two or more local wireless access network nodes to support user plane data communication of the UE 110 can increase data throughput performance; ¶20).

Claim 10, Blankenship in view of Gao discloses wherein as the UE (UE; Figs. 1-7, el. 110) moves, a different micro base station (LeNB 1 and LeNB 2; Figs. 1-7, el. 112 & 114) is used for receiving uplink signals from the UE (UE moving to a different LeNB and communicating through the second LeNB; Figs. 9B, 11B; ¶22; When the UE 110 moves within the coverage are of a second small cell (provided by LeNB 114), the UE 110 reports the channel measurement of the second small cell to the macro eNB 126. Configuration of the measurement and reporting can be provided by the network; ¶73; In the determination at 408, the macro eNB 126 can decide that the channel quality of the second small cell is sufficiently good to add a connection to the second small cell; ¶75).

Claim 11, Blankenship in view of Gao discloses wherein selection of a different micro base station for receiving uplink signals from the UE (selection of LeNB 1 and/or LeNB 2 (Figs. 1-7, el. 112 & 114); ¶73; ¶75) is performed by the coordinating server (MME; ¶34; gateway/controller; Fig. 7, el. 700; ¶106) (implementation of  the functionality of the data distribution method in network nodes such as MME or a gateway/controller or in any of the LeNBs; In the ensuing discussion, although reference is made to "local" wireless access network nodes and "macro" wireless access network nodes, it is noted that techniques or mechanisms according to some implementations can also be applied to other types of wireless access network nodes; ¶19; In other examples, the data distribution module 118 can be included in one of the local wireless access network nodes 112, 114, and 116. This local wireless access network node is referred to as an anchor wireless access network node. As yet further examples, the data distribution module 118 can be included in a gateway. In further alternative examples, the data distribution module 118 can be provided in a node of a core network 130 of a mobile communications network; ¶26; In an LTE network, the control node 132 in the core network 130 can be implemented in a mobility management entity (MME). An MME is a control node for performing various control tasks associated with an LTE network. For example, the MME can perform idle mode UE tracking and paging, bearer activation and deactivation, selection of a serving gateway (discussed further below) when the UE initially attaches to the LTE network, handover of the UE between macro eNBs, authentication of a user, generation and allocation of a temporary identity to a UE, and so forth. In other examples, the MME can perform other or alternative tasks; ¶34; In a third option, instead of providing the data distribution module 118 in an eNB or the core network 130, the data distribution module 118 can instead be provided in a gateway. The LeNBs connect to the core network 130 via the gateway; ¶59). 

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Blankenship et al. (US 2014/0269632 A1) in view of Gao et al. (US. 2014/0204771 A1) and Liu et al. (US 2015/0189636 A1).

Claim 12, Blankenship in view of Gao does not disclose “wherein the joint coherent transmission utilizes the macro base station and the micro base station to be coordinated to transmit on the same frequency in the same subframe during a scheduling interval”.
Liu in the same field of endeavor, Coordinated Multipoint transmission/reception (CoMP) in a cellular network, discloses wherein the joint coherent transmission utilizes the macro base station and the micro base station to be coordinated to transmit on the same frequency in the same subframe during a scheduling interval (The third mode is coherent Joint Transmission (JT), as shown in FIG. 1C. In this mode, multiple sites transmit the same signals at least over a subframe, to the same UE simultaneously using the same resources. For example, the eNBs 111 and 112 transmit the same signals to a UE 103 using the same resource. The signals from the two eNBs are coherently combined in the air interface when they reach the UE 103, and the signal to noise and interference ratio (SINR) at the UE 103 may be improved; ¶5; The coherent JT is transparent to the UE if UE specific DeModulation Reference Signal (DM-RS) is utilized and coherently transmitted by the serving sites of the UE. However, each serving site for the UE is required to allocate the same full set of resource blocks to transmit the same subframe to the UE. In other words, if one site is to transmit a subframe of signal to a UE using a set of resource blocks, then another site can not join the coherent JT unless it has the same set of resource blocks available to transmit the same subframe. Such requirement limits the time frequency resource utilization and restricts the scheduling and link adaptation; ¶6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention was made to provide a joint coherent transmission utilizing the macro base station and the micro base station to be coordinated to transmit on the same frequency in the same subframe during a scheduling interval as taught by Liu to modify Blankenship’s method in view of Gao in order to provide resource allocation and joint transmission in a cellular communication network (title; abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Examiner, Art Unit 2471
11/16/2022